--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

EXHIBIT 10.2
 
CONSULTING AGREEMENT


CONSULTING AGREEMENT (this “Agreement”) made as of the 11th day of October,
2013, by and between John B. Connally III, an individual (the “Consultant”), and
INKA Productions Corp., a Nevada corporation (the “Company”).


WITNESSETH:


WHEREAS, the Company desires to obtain the benefit of the services of the
Consultant in the areas of business development and strategic services; and


WHEREAS, the Consultant desires to render such services to the Company.


NOW, THEREFORE, in consideration of the foregoing and the mutual covenants and
conditions herein contained, it is agreed by and between the parties hereto as
follows:


1.           Retention.  The Company hereby engages and retains the Consultant,
and the Consultant hereby agrees to render services, as a consultant of the
Company commencing on the date hereof.


2.           Services.  During the Term (as defined below), Consultant shall
provide certain business development and strategic services to the Company, as
directed and mutually agreed to between the Consultant and the Company’s board
of directors from time to time, including without limitation providing advice
relating to certain of the Company’s strategic and business development
activities (at a high level), working with other members of the board and
members of the senior management team as an external resource (in areas which
would be helpful such as in business development finance, and corporate
strategy).


3.           Term.  The term of this Agreement is one (1) year from the date
hereof (the “Term”).


4.           Compensation.  The Company shall pay Consultant for his services
during the Term a fee consisting of twenty million (20,000,000) shares of the
Company’s common stock for services rendered, it being acknowledged and agreed
that such shares shall be valued at $0.001 per share.  Additionally, Consultant
shall receive a sign-on payment of $25,000, as well as a monthly compensation of
$10,000.


 
 

--------------------------------------------------------------------------------

 
5.           Representations and Warranties.  Each of the Company and the
Consultant represents and warrants to the other, to induce the other party’s
reliance, that: (i) it has the power, authority, and legal capacity to enter
into and to perform this Agreement; (ii) this Agreement when executed and
delivered by the Company and the consultant will be a legal, valid and binding
obligation enforceable against each party in accordance with its terms; (iii)
the making of this Agreement by the parties does not violate any separate
agreement, rights or obligations existing between the parties and any other
person or entity, and, while this Agreement remains in effect, the parties shall
not make any separate agreement with any person or entity that is inconsistent
with any of the provisions of this Agreement; (iv) neither party has entered,
nor will enter, into any agreement, commitment or other arrangement which
diminishes any of the rights herein granted; (v) each party will comply with all
applicable laws, regulations, ordinances and statutes in performance of its
obligations hereunder.


6.           Further Assurances.  Each party hereto shall, at the request of the
other party hereto, at any time and from time to time after the date hereof, if
further action is necessary to carry out this Agreement and consummate and make
effective the transactions contemplated by this Agreement, execute and deliver
or cause to be executed and delivered all such further instruments and take or
cause to be taken all such further action as may be reasonably necessary or
appropriate in order to confirm or carry out the provisions of this Agreement.


7.           Amendment.  This Agreement may not be amended except by a written
agreement signed by each party hereto.


8.           Severability.  The invalidity or unenforceability of any provisions
hereof shall in no way affect the validity or enforceability of any other
provision.  If any provision is held invalid or unenforceable in any
jurisdiction, it shall remain in force and be enforceable in any other territory
or jurisdiction.


9.           Binding Effect. This Agreement shall be binding upon the parties
hereto, their heirs, legal representatives, successors, and assigns.


10.           Entire Agreement. This Agreement contains the entire agreement
among the parties hereto with respect to the subject matter hereof; and
supersedes any and all prior agreements and understandings among any or all of
the parties hereto.


11.           Waiver. No delay or failure by either party to exercise any right
under this Agreement, and no partial or single exercise of that right, shall
constitute a waiver of that or any other right, unless otherwise expressly
provided herein.


12.           Headings. Headings in this Agreement are for convenience only and
shall not be used to interpret or construe its provisions.


13.           Governing Law and Jurisdiction. This Agreement shall be governed
by and construed and enforced in accordance with the laws of the State of
Texas.  The Company and the Consultant hereby irrevocably and unconditionally
consent to submit to the exclusive jurisdiction of the courts of the State of
Texas and of the United States District Court for the Southern District of Texas
for any lawsuits, actions or other proceedings arising out of or relating to
this Agreement and agree not to commence any such lawsuit, action or other
proceeding except in such courts.  The Company further agrees that service of
any process, summons, notice or document by mail, return receipt requested, to
the Company’s address set forth above shall be effective service of process for
any lawsuit, action or other proceeding brought against the Company in any such
court.  The Company and the Consultant hereby irrevocably and unconditionally
waive any objection to the laying of venue of any lawsuit, action or other
proceeding arising out of or relating to this Agreement in the courts of the
State of Texas or the United States District Court for the Southern District of
Texas, and hereby further irrevocably and unconditionally waive and agree not to
plead or claim in any such court that any such lawsuit, action or other
proceeding brought in any such court has been brought in an inconvenient forum.


 
 

--------------------------------------------------------------------------------

 
14.           Judicial Interpretation.  Should any provision of this Agreement
require judicial interpretation, it is agreed that a court interpreting or
construing the same shall not apply a presumption that the terms hereof shall be
more strictly construed against any party by reason of the rule of construction
that a document is to be construed more strictly against the party who itself or
through its agent prepared the same, it being agreed that both parties have
participated in the preparation of this Agreement.


15.           Arbitration.  Any dispute between the parties hereto with respect
to any claim for otherwise arising under this Agreement shall be resolved by
binding arbitration in accordance with the following provisions, provided,
however, that either party may seek injunctive relief or other equitable relief
to preserve the status quo pending arbitration.


(a)           Either party to this Agreement may submit any dispute that is
subject to arbitration by giving written notice to the other party
hereto.  Within 30 days after receipt of such notice by such other party, each
party shall select an arbitrator and the two arbitrators shall have ten days to
select a third arbitrator.  If the arbitrators are unable to agree upon such
selection within such ten days, then either party may, upon at least five days
prior written notice to the other party, request the American Arbitration
Association to appoint the third arbitrator.  The American Arbitration
Association may thereupon appoint the third arbitrator.  The third arbitrator
shall be impartial and unrelated, directly or indirectly, so far as rendering of
services is concerned to either of the parties or any of their respective
Affiliates.  The arbitration shall be conducted in Houston, Texas in accordance
with the Commercial Arbitration Rules of the American Arbitration Association,
as then in effect, and the arbitrators shall be paid on an hourly basis, except
as otherwise mutually agreed.


(b)           The arbitrators shall investigate the facts and may, in their
discretion, hold hearings, at which the parties hereto may present evidence and
arguments, be represented by counsel and conduct cross-examination.  The
arbitrators shall render a written decision on the matter presented as soon as
practicable after their appointment and in any event not more than 90 days after
such appointment.  The decision of the arbitrators, which may include equitable
relief, shall be final and binding on the parties hereto, and judgment upon the
decision may be entered in any court having jurisdiction thereof.  If the
arbitrators shall fail to render a decision within such 90 day period, either
party may institute such action or proceeding in such court as shall be
appropriate in the circumstances and upon the institution of such action, the
arbitration proceeding shall be terminated and shall be of no further force and
effect.  The prevailing party shall be awarded reasonable attorneys’ fees,
expert and non-expert witness costs and expenses incurred in connection with the
arbitration, and the fees and costs of the arbitrators shall be borne by the
nonprevailing party unless, in either case, the arbitrators for good cause
determine otherwise.  In resolving any dispute, the arbitrators shall apply the
provisions of this Agreement and applicable law, without varying therefrom in
any respect.  The arbitrators shall not have the power to add to, modify or
change any of the provisions of this Agreement.


16.           Counterparts. This Agreement may be executed in two or more
counterparts, each of which shall be deemed an original but all of which
together shall be one and the same instrument.


 
 

--------------------------------------------------------------------------------

 
IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be signed
by their duly authorized officers as of the date first above written.





 
INKA PRODUCTIONS CORP.
         
By:____________________________
 
    Name:        James Askew
 
    Title:          President
         
CONSULTANT
         
_____________________________
 
John B. Connally III

 
 

--------------------------------------------------------------------------------
